Citation Nr: 1757300	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 9, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, granting service connection for PTSD.
 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The most probative evidence of record establishes the presence of PTSD when the Veteran filed his claim for service connection for PTSD on October 21, 2010.  


CONCLUSION OF LAW

The criteria for an effective date of October 21, 2010, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.102, 3.400 (2017); 38 C.F.R. § 3.155 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date for an award of service connection for claims received within one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (b)(2).

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101 (a) (2012); 38 C.F.R. § 3.151 (a) (2014).  An informal claim was considered to be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a) (2014).  An informal claim needed to be written.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the electronic file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Ultimately, based on the facts as presented, the essential question in this case is whether the effective date of service connection for PTSD should remain August 9, 2012, or should be the October 21, 2010, date of receipt of claim for service connection for PTSD.  For the reasons explained below, the Board finds that the earlier date of October 21, 2010 is warranted.  

Following his submission of an informal claim for service connection for PTSD in on October 21, 2010, which is accepted as the date of receipt of claim, the Veteran was afforded two VA examinations addressing PTSD, one in May 2011, and a second in June 2013.  

The first examiner noted that the Veteran had a history of alcohol abuse and was treated for this at VA in 2006, but that he did not then report of in-service traumas.  The examiner also noted that the Veteran first sought VA treatment for PTSD beginning in 2010 following a PTSD screening, but that the Veteran's initial PTSD screening did not reveal a significant PTSD stressor.  The May 2011 examiner assessed that the Veteran may meet criteria for PTSD, but that symptoms were mild.  The examiner ultimately diagnosed a mood disorder rather than PTSD.  

In contrast, the June 2013 examiner found that the Veteran's history of combat activities in Vietnam and resulting symptoms currently met the diagnostic criteria for PTSD.  The examiner thus diagnosed PTSD, while observing that the Veteran had begun treatment for PTSD approximately three years prior.  

The Veteran's service records verify his involvement in combat operations in Vietnam, including by his receipt of the Combat Infantryman Badge.  Hence, the stressor requirement for his PTSD claim has been consistently satisfied.  38 C.F.R. § 3.304(f)(2).  Both the May 2011 and June 2013 examiners are essentially consistent in noting onset of PTSD symptoms in 2010, leading to the Veteran's filing of his claim.  However, the examiners differed in their finding of predominant disability, with the May 2011 examiner finding a mood disorder, while the June 2013 examiner found PTSD.  The Board concludes that this distinction in mental health interpretation does not warrant denial of an earlier effective date where, as here, the in-service stressor requirement was established by the record prior to the date of claim, treatment for PTSD was initiated prior to the date of claim, and the earlier examiner recognized a possible diagnosis of PTSD based on both treatment record assessments and current symptoms.  The Board concludes that PTSD related to service was present from the date of claim.  Accordingly, the earlier effective date of October 21, 2010 is warranted for service connection for PTSD.  38 C.F.R. § 3.400.  

The grant herein of an effective date of October 21, 2010, for service connection for PTSD constitutes a complete grant of the benefit sought, as the Veteran clarifies in his notice of disagreement submitted in June 2013 and his VA Form 9 submitted in February 2015.  

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

With respect to the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for PTSD, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board herein grants the full benefit sought, and hence no additional benefit may reasonably be expected to result from further notice or development of the claim.  

ORDER

An effective date of October 21, 2010, but no earlier, for the grant of service connection for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


